Exhibit 10.1

 

QUANEX CORPORATION

EMPLOYEE STOCK PURCHASE PLAN

(Amended And Restated Effective February 26, 2004)

 

1.             The Quanex Corporation Employee Stock Purchase Plan (the “Plan”)
which is to be administered by any transfer agent Quanex Corporation (“Quanex”)
may appoint (“Bank”) is set out in this document.

 

2.             To participate in the Plan, an individual:

 

A.            Must be a regular full-time employee of Quanex or any of its
subsidiaries;

 

B.            Must submit a Payroll Withholding Authorization (“Withholding
Authorization”) to the local Human Resources Department on or before the first
day of the month in which the individual wishes to participate, authorizing
Quanex to make the payroll deductions specified by the employee, subject to any
minimum deduction set by Quanex; and

 

C.            Must submit to the Bank (through the local Human Resources
Department) an Investment Authorization Card (“Investment Authorization”),
authorizing the Bank to act as agent for the employee for purposes set out in
Section 3.

 

3.             The Bank will establish an account under the Plan (an “Account”)
as agent for each individual who fulfills the conditions in Section 2 (a
“Participant”) and will credit the following sources of cash to the Account for
the purchase of full and fractional shares of Quanex Common Stock (“Plan
Shares”) for each Participant’s Account:

 

A.            Employee payroll deductions received from Quanex;

 

B.            An amount from Quanex equal to 15 percent of each Participant’s
payroll deductions made on or after January 1, 1995 (“Quanex Contribution”);

 

C.            Cash dividends received from Quanex on all Plan Shares in a
Participant’s Account at the time a dividend is paid; and

 

D.            Cash resulting from the sale of any Rights accruing to Plan Shares
in the Participant’s Account under Section 11.

 

The minimum contribution that an employee may make to his account is $10.00 per
pay period.  Notwithstanding any other provision of the Plan to the contrary, no
employee payroll deductions described in Section 3.A. above or Quanex
Contributions described in Section 3.B. above shall be made on or after the
First Day of the Final Plan Month (as that term is defined in Section 23).

 

4.             The Bank will apply the cash credited to the Participant’s
Account under Section 3 to the purchase of full and fractional Plan Shares and
will credit them to the Participant’s Account.  In making these purchases the
Bank may commingle the cash credited to all Participant’s Accounts.  The price
at which the Bank is deemed to have acquired Plan Shares for a Participant’s
Account

 

--------------------------------------------------------------------------------


 

will be the average price, excluding brokerage and other costs of purchase, of
all Plan Shares purchased by the Bank for all Participants in the Plan during
the calendar month.

 

5.             Participants may elect to add to their Account any shares of
Quanex Common Stock credited to their account under any plan that is similar to
the Plan, whether offered to Quanex employees before or after the creation of
the Plan.  All shares will be held in the name of the Bank or its nominee as
Plan Shares subject to the terms and conditions of the Plan.

 

6.             The Bank will make reasonable efforts to apply the cash described
in Section 3 that it receives as agent for the Participant to the purchase of
Plan Shares on or promptly after the first day of the following month after
receipt by the Bank, except as described in this Section 6 and in Section 7. 
Dividends received on Plan Shares and other amounts of cash credited to the
Account will be aggregated with the employee payroll deductions received and
amounts contributed by Quanex received during the calendar month and applied to
the purchase of Plan Shares.  Notwithstanding any other provision of the Plan to
the contrary, the Bank shall not use any funds from a Participant’s payroll
deductions described in Section 3.A. above or Quanex Contributions described in
Section 3.B. above to purchase Plan Shares under the Plan on or after the Ten
Year Limit Date (as that term is defined in Section 23).  If any such funds
remain credited to a Participant’s Account on the Ten Year Limit Date for any
reason (including a suspension of trading described in Section 7) the Bank will
remit to the Participant, promptly after the Ten Year Limit Date, all cash
credited to the Participant’s Account attributable to the Participant’s payroll
deductions and will remit to Quanex, promptly after the Ten Year Limit Date, all
cash credited to the Participant’s Account attributable to Quanex Contributions.

 

7.             The Bank will purchase Plan Shares in negotiated transactions or
on any securities exchange where Quanex Common Stock is traded from time to
time.  The purchases will be on terms as to price, delivery and other matters,
and will be executed through those brokers or dealers, as the Bank may
determine.  Under certain circumstances, observance of the rules and regulations
of the Securities and Exchange Commission may require temporary suspension of
purchases by the Bank or may require that a purchase be spread over a longer
period than indicated in Section 6.  In that event, subject to the limitations
set out in Section 6, purchases will be made or resumed when permitted by the
rules and regulations.  In that event the Bank will not be accountable for its
inability to make all purchases within the applicable period.  If any Securities
and Exchange Commission suspension of trading in Quanex Common Stock remains
effective for 90 consecutive days, the Bank will remit to each Participant,
promptly after the end of the period, all cash in the Participant’s Account
attributable to the Participant’s payroll deductions, cash dividends paid to all
Quanex stockholders and any sale of Rights pursuant to Section 11.

 

8.             As soon as practicable after the cash credited to the
Participant’s Account has been applied to the purchase of Plan Shares (but in no
event later than 20 calendar days after the purchase) the Bank will mail a
statement (“Statement”) to the Participant summarizing the transactions in the
Participant’s Account since the last Statement. The Bank will hold the Plan
Shares of all Participants in its name or in the name of its nominee evidenced
by as many or as few certificates as the Bank determines.  No certificate
representing Plan Shares purchased for a Participant’s Account will be issued to
the Participant unless he or she makes a request in writing or until his or her
Account is terminated and he or she makes the election described in

 

2

--------------------------------------------------------------------------------


 

Section 16.  Certificates will not be issued for less than 10 shares unless the
Account is terminated.

 

9.             Quanex will pay all service charges, brokerage, costs of mailing
and other charges incurred because of the purchase of Plan Shares.

 

10.           Each Participant is responsible for all taxes (whether local,
state or federal) due because of the Quanex Contribution, because of the payment
of a dividend or because of the sale of Plan Shares credited to him or her.  The
Bank will timely prepare and forward to the Internal Revenue Service, the
appropriate state and local authorities and the Participants the information
returns required by the Internal Revenue Code and Regulations and all state
statutes, presently Forms 1099-Div and 1099-B.  All Quanex Contributions will
constitute taxable income to the Participant to whose Account it is credited.

 

11.           Any stock dividends and any shares received as a result of a stock
split on any Plan Shares accumulated in a Participant’s Account will, when
received by the Bank, be credited to the Participant’s Account.  If Quanex makes
available to the holders of Plan Shares (a) rights to purchase additional shares
of stock, convertible debentures or other securities of Quanex or (b) securities
of any other issuer ((a) and (b) collectively “Rights”), the Bank will sell
those Rights received on Plan Shares credited to the Participant’s Account as
soon as practicable and apply the proceeds to the purchase of additional Plan
Shares for the Participant’s Account unless the Participant directs the Bank
prior to the payment date for the Rights to transfer to the Participant all
whole Rights accruing to the Plan Shares for the Participant’s Account; provided
that the Bank will not sell any such Rights until they have become separated
from Plan Shares, if applicable, and their sale is permitted under the terms of
the Rights and under applicable law.  The price at which the Bank will be deemed
to have sold any given set of Rights for a Participant’s Account will be the
average price, excluding commissions and other costs of the sale, of all of that
given set of Rights sold by it for all Participants.

 

12.           If a tender offer or exchange offer is commenced for Quanex Common
Stock, the Bank, upon receipt of information with respect thereto as the holder
of record of the Plan Shares, will either (a) forward, or arrange for the
forwarding of, information provided by the offeror to holders of record of
Quanex Common Stock to each Participant or (b) provide to the offeror the name
and mailing address of each Participant as reflected on the records of the Bank
with instructions to mail such material to each Participant.  The Bank will
tender all or part of a Participant’s Plan Shares in response to written
instructions from the Participant in such form as the Bank may reasonably
require and only if such instructions are received by the Bank at least five
days (or such shorter period as may be required by law) prior to the termination
of the offer.  Unless the Bank has received instructions in accordance with the
previous sentence, it will not tender a Participant’s Plan Shares.  Except to
the extent disclosure is required to tender Plan Shares pursuant to proper
written instructions, the Bank will maintain the confidentiality of a
Participant’s election to tender or not tender Plan Shares.

 

13.           Participants may not add any shares of Quanex Common Stock held in
their name to their Account except as permitted by Section 5.

 

3

--------------------------------------------------------------------------------


 

14.           The Bank will vote the Participant’s Plan Shares as instructed by
the Participant on a form to be furnished by and returned to the Bank at least
five days (or such shorter period as the law may require) before the meeting at
which they are to be voted.  The Bank will not vote Plan Shares for which no
instructions are received.

 

15.           A Participant may request that the Bank sell (a) all or any part
of his or her Plan Shares acquired before July 17, 2003, at any time, (b) all or
any part of his or her Plan Shares acquired on or after July 17, 2003, and
before March 15, 2004, at any time after they have been held in his or her
Account for at least 180 days, provided, however, that if the Participant is
employed by or in connection with a division or subsidiary of Quanex immediately
before Quanex sells or otherwise disposes of that division or subsidiary and
after such sale or other disposition the Participant is no longer employed by
Quanex or a subsidiary owned by Quanex such 180-day restriction shall not apply
after the date Quanex consummates the sale or other disposition of such division
or subsidiary, and (c) all or any part of his or her Plan Shares acquired on or
after March 15, 2004, at any time after they have been held in his or her
Account for at least one year, provided, however, that if the Participant is
employed by or in connection with a division or subsidiary of Quanex immediately
before Quanex sells or otherwise disposes of that division or subsidiary and
after such sale or other disposition the Participant is no longer employed by
Quanex or a subsidiary owned by Quanex such one year restriction shall not apply
after the date Quanex consummates the sale or other disposition of such division
or subsidiary.  A Participant who wishes to sell any part of his or her Plan
Shares may do so by giving notice to the local Human Resources Department, who
will then forward the notice to Quanex’s corporate office.  Quanex will inform
the Bank of the Participant’s election to sell Plan Shares within five business
days of the receipt by Quanex’s corporate office of a notice from the employee. 
Upon receipt of the notice, the Bank, as the Participant’s agent, will sell the
number of Plan Shares specified in the Participant’s notice within three
business days of receipt by the Bank of instructions to sell the Plan Shares,
and will deliver to the Participant the proceeds of the sale, less a handling
charge, brokerage commissions, and other costs of sale.  Whole and fractional
shares may be aggregated and sold with those of other Participants, in which
case the proceeds for each Participant will be based on the average sales price
of all shares aggregated and sold.  Any sale may, but need not, be made by
purchase for other Accounts in which case the price will be the mean of the high
and low selling price of Quanex Common Stock as reported on the principal stock
exchange on which the stock is traded on the date of receipt by the Bank of the
notice of the Participant’s desire to sell Plan Shares or, if the stock is not
traded on the date of receipt, the mean on the next prior date that it was so
traded.  Any fractional shares that are not sold will be paid for in cash at a
price equal to the mean of the high and low selling prices of Quanex Common
Stock as reported on the principal stock exchange on which Quanex Common Stock
is traded on the date of receipt by the Bank of the notice of the Participant’s
desire to sell Plan Shares or, if the stock is not traded on the date of
receipt, the mean on the next prior date that it was traded.  If a Participant
elects to sell all of his or her Plan Shares, that Participant will be deemed to
have terminated participation in the Plan, and the provisions of Section 16 will
apply.

 

16.           Participation in the Plan may be terminated by Participants at any
time by giving notice to the local Human Resources Department, who will then
forward the notice to Quanex’s corporate office.  Quanex will inform the Bank of
any Participant’s election to terminate participation within five business days
of the receipt by Quanex’s corporate office of the notice from the employee. 
Upon receipt of the notice, unless a Participant makes a contrary election in

 

4

--------------------------------------------------------------------------------


 

written response to the Bank’s notice of his Account, the Bank will send to him
at no charge a certificate or certificates representing the full Plan Shares
accumulated in his Account and a check for the net proceeds of any fractional
share in his Account.  If a Participant elects to terminate, he or she may not
rejoin the Plan for a period of six months from the date of the termination.  In
any case of termination, the Bank will, if the Participant elects, sell, as the
Participant’s agent, all or part of his shares within three business days of
receipt by the Bank of instructions to sell his Plan Shares, and will deliver to
him the proceeds of the sale, less a handling charge, brokerage commissions, and
other costs of sale; provided that the Bank may not sell (a) any Plan Shares
acquired on or after July 17, 2003, and before March 15, 2004, if they have not
yet been held in the Participant’s Account for at least 180 days and (b) any
Plan Shares acquired on or after March 15, 2004, if they have not yet been held
in the Participant’s Account for at least one year, provided, however, that if
the Participant is employed by or in connection with a division or subsidiary of
Quanex immediately before Quanex sells or otherwise disposes of that division or
subsidiary and after such sale or other disposition the Participant is no longer
employed by Quanex or a subsidiary owned by Quanex such 180 day or one year
restriction, as originally applicable, shall not apply after the date Quanex
consummates the sale or other disposition of such division or subsidiary.  Whole
and fractional shares may be aggregated and sold with those of other
Participants, in which case the proceeds for each Participant will be based on
the average sales price of all shares aggregated and sold.  Any sale may, but
need not, be made by purchase for other Accounts in which case the price will be
the mean of the high and low selling price of Quanex Common Stock as reported on
the principal stock exchange on which the stock is traded on the date of receipt
by the Bank of the notice of termination or, if the stock is not traded on the
date of receipt, the mean on the next prior date that it was so traded.  On
termination, fractional shares accumulated in a Participant’s Account which are
not aggregated and sold will be paid for in cash at a price equal to the mean of
the high and low selling prices of Quanex Common Stock as reported on the
principal stock exchange on which Quanex Common Stock is traded on the date of
receipt by the Bank of the notice of termination or, if the stock is not traded
on the date of receipt, the mean on the next prior date that it was traded.

 

17.           Quanex may amend the Plan at any time and the Bank may, with the
consent of Quanex, amend the Plan.  Quanex may terminate the Plan by giving the
Bank 30 days written notice of termination.  The Bank may terminate the Plan by
giving Quanex 90 days written notice of termination.  In addition the Bank may,
with the consent of Quanex, or shall, if requested to do so by Quanex, appoint a
successor to serve as agent for the Participants under the Plan.  In any case
the Bank and Quanex will cause a notice of the action to be mailed to each
Participant.  No action will have a retroactive effect that would prejudice the
interests of the Participants.  The terms and conditions of the Plan as in
effect on the effective date of the appointment of the successor will be binding
upon the successor.

 

18.           Any notice, instruction, request, election or direction which, by
any provision of the Plan, is required or permitted to be given or made by a
Participant to the Bank must be in writing and should be given to the
Participant’s local Human Resources Department, which will then forward the
notice to Quanex’s corporate office; Quanex will then provide the Bank with the
notice, instruction, request, election or direction within five business days of
its receipt by Quanex’s corporate office.  Any notice, instruction, request,
election or direction intended for the Bank will be deemed to be given or made
when received by the Bank.  Any notice or certificate which, by

 

5

--------------------------------------------------------------------------------


 

any provision of the Plan, is required or permitted to be given by the Bank to a
Participant, must be in writing and will be deemed to have been given or made
when received by the Participant, or five business days after it has been mailed
to the Participant’s address as it last appears on the Bank’s records.

 

19.           The Bank will not be liable for any action which is in compliance
with the terms and conditions of the Plan taken or omitted in good faith,
including without limitation, any claim of liability:

 

A.            Arising out of failure to terminate a Participant’s Account upon
the Participant’s death or otherwise prior to the receipt of written notice of
the event causing termination, accompanied by documentation deemed satisfactory
by the Bank;

 

B.            With respect to the prices at which Plan Shares are purchased or
Plan Shares or Rights are sold for a Participant’s Account and the timing and
terms on which the purchase or sale is made; or

 

C.            For the market value, or any fluctuation in the market value,
after purchase of the Plan Shares or sale of Plan Shares or Rights for a
Participant’s Account.

 

20.           Except as is expressly provided in the Plan, no Participant can
sell, pledge, hypothecate or otherwise assign or transfer his Account, any
interest in his Account or any cash or stock credited to his Account.  Any
attempt to sell, pledge, hypothecate, assign or transfer his Account, any
interest in his Account or any cash or stock credited to his Account will be
void.

 

21.           A Participant who receives a financial hardship distribution from
a qualified cash or deferred arrangement described in Section 401(k) of the
Internal Revenue Code of 1986, as amended, that is maintained by Quanex or any
of its affiliates may not contribute to the Plan for a period of 12 months after
receipt of the financial hardship distribution.  The Participant must submit a
new Withholding Authorization to the Human Resources Department in order to
recommence contributions to the Plan after he or she has received the financial
hardship distribution.

 

22.           The Withholding Authorization, the Investment Authorization, and
the Plan and its operation will be governed by and construed in accordance with
the laws of the State of New York.

 

23.           For all purposes of the Plan, the term “Ten Year Limit Date” shall
mean February 26, 2014, the date that is ten years after February 26, 2004, the
date the Plan as amended and restated was ratified by the stockholders of
Quanex; provided, however, that if after February 26, 2004, and before
February 26, 2014, the terms of the Plan are ratified again by the stockholders
of Quanex, the term “Ten Year Limit Date” shall mean the date that is ten years
after the date the shareholders of Quanex ratify again the terms of the Plan. 
For all purposes of the Plan, the term “First Day of the Final Plan Month” shall
mean (a) the first day of the month in which occurs the “Ten Year Limit Date” if
the “Ten Year Limit Date” occurs on or after the tenth calendar day of a
calendar month or (b) the first day of the month preceding the month in which
occurs the “Ten Year Limit Date” if the “Ten Year Limit Date” occurs before the
tenth calendar day of a calendar month.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, effective February 26, 2004, Quanex Corporation has adopted
this amendment and restatement on the 26th day of February 2004.

 

 

QUANEX CORPORATION

 

 

 

By:

 

 

Title:

 

 

--------------------------------------------------------------------------------